Order filed August 9, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00701-CV
                                  ____________

    AMERICAN AKAUSHI ASSOCIATION, INC., HEARTBRAND
 HOLDINGS, INC., AND RONALD BEEMAN, Appellants/Cross-Appellees

                                       V.

    TWINWOOD CATTLE COMPANY, INC., Appellee/Cross-Appellant


                   On Appeal from the 458th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-DCV-250789

                                    ORDER

      Notice was filed August 3, 2022 that appellants/cross-appellees American
Akaushi Association, Inc. (“American Akaushi”) and HeartBrand Holdings, Inc.
(“HeartBrand”) are in bankruptcy. Tex. R. App. P. 8.1. According to the notice, on
August 1, 2022, American Akaushi and HeartBrand petitioned for voluntary
bankruptcy protection in the United States Bankruptcy Court for the Southern
District of Texas respectively under case numbers 22-90128 and 22-90127. A
bankruptcy suspends the appeal from the date when the bankruptcy petition is filed
until the appellate court reinstates the appeal in accordance with federal law. Tex. R.
App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.

                                        PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                           2